Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20160277733 A1 (hereinafter Li)
US 20130129237 A1 (hereinafter Yie)
"Hash-Based Motion Search," Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 17th Meeting, Valencia, ES, 27 March -4 April 2014, document JCTVC-Q0245, 2014. (hereinafter LiBin)
US 20200128266 A1 (hash-based motion estimation {para 104; triangle partitions {para 135}, Fig.10)
XIAO et al. "Bottom-Up Hash Value Calculation and Validity Check," Joint Collaborative Team on Video Coding (JCT-VC_ of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 23rd Meeting, San Diego, USA, 19-26 February 2016, document JCTVC-W0078, 2016. (hash based search, for different size partitions, section 2)
US 20160269732 A1 (hash-based motion estimation and skipping for fractional in para 159)
US 20180152699 A1 (158-162, hash-based motion estimation by setting pivot)
US 20160100186 A1 (205-207, hash-based motion estimation for specific conditions)




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Li.

Regarding Claim 1 Li teaches a method of processing video data, comprising:	 determining, for a conversion between a current block of a video and a bitstream of the video [(para 92, Fig.5a, 11; please note Li’s definition; “The current block can be a coding block (“CB”) of a coding unit (“CU”), prediction block (“PB”) of a prediction unit (“PU”), transform block (“TB”) of a transform unit (“TU”) or other block.” In para 132; therefore the current CU, PU or TU teaches the claimed current block. )] , motion information associated with the current block using a hash-based motion search [(has-based block matching/motion estimation in para 5)]  on at least one of:	 a region of the current block that is non-rectangular and non-square, or a fixed subset of samples of the current block [(para 132, 171, 196; triangle, candidate triangle split is a fixed subset; “candidate block for use as a reference region for the current block” {para 17, 99, 210})] :	 applying, based on the motion information and a video picture comprising the current block, a prediction for the current block[(para 76)] :	 and performing, based on the prediction, the conversion.[[(para 92, Fig.5a)] 

Regarding Claim 13. Li teaches an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to [(para 50-54)] :	 determine, for a conversion between a current block of a video and a bitstream of the video, motion information associated with the current block using a hash-based motion search on at least one of: a region of the current block that is non-rectangular and non-square, or a fixed subset of samples of the current block: apply, based on the motion information and a video picture comprising the current block, a prediction for the current block: and perform, based on the prediction, the conversion [(please see analysis of claim 1)] .

Regarding Claim 20. Li teaches a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises[(para 50-54)] ::	 determining, motion information associated with a current block of the video using a hash-based motion search on at least one of: a region of the current block that is non-rectangular and non-square, or a fixed subset of samples of the current block: applying, based on the motion information and a video picture comprising the current block, a prediction for the current block: and generating, based on the prediction, the bitstream [(please see analysis of claim 1)] .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yie.

Regarding claim 2. Li teaches the method of claim 1, wherein the region comprises a triangular region  a size of the current block is M×N, and wherein M and N are positive integers [(para 132)] .

Li does not explicitly teaches triangular region comprising samples with coordinates (x,y), wherein x and y are relative to a start point of the current block, wherein

However, in the same/related field of endeavor, Yie teaches triangular region comprising samples with coordinates (x,y), wherein x and y are relative to a start point of the current block [(Fig.9, para 130-132, Fig. 13; In Fig.9, For partition Mode 1, pos=0, i.e. partition along the dotted line, The samples are either in left/bottom or right/top triangle.)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because Li is teaching applying hash based motion estimation for inter prediction of  a triangular partition, while silent about the details of triangular partition, however Yie teaching the details of triangular partition for inter prediction in the same field, therefore the combination would have been predictable without changing the functionalities. 

 
Yie additionally teaches with respect to claim 3. The method of claim 2, wherein x<k×y, k is a predefined value and y=0, 1, . . . , M−1.
[(Fig.9, para 130-132, Fig. 13; In Fig.9, For partition Mode 1, pos=0, i.e. partition along the dotted line, The samples in left/bottom triangle teaches this. Here the value of k is 1.)] 
See details analysis and motivation of claim 2

Yie additionally teaches with respect to claim 4. The method of claim 2, wherein x>k×y, k is a predefined value and y=0, 1, . . . , M−1.
[(Fig.9, para 130-132, Fig. 13; In Fig.9, For partition Mode 1, pos=0, i.e. partition along the dotted line, The samples intop/right triangle teaches this.)] 
See details analysis and motivation of claim 2

Yie additionally teaches with respect to claim 5. The method of claim 2, wherein x<(M−k×y), k is a predefined value and y=0, 1, . . . , M−1.
[(Fig.9, para 130-132, Fig. 13; In Fig.9, For partition Mode 0, the bottom/right triangle .)] 
See details analysis and motivation of claim 2

Yie additionally teaches with respect to claim 6. The method of claim 2, wherein x>(M−k×y), k is a predefined value and y=0, 1, . . . , M−1.
[(Fig.9, para 130-132, Fig. 13; In Fig.9, For partition Mode 0, the top/left triangle .)] 
See details analysis and motivation of claim 2

Yie additionally teaches with respect to claim 7. The method of claim 1, wherein the fixed subset of samples comprises a set of predefined coordinates relative to a start point of the current block [(Yie Fig.9, para 130-132, Fig. 13; In Fig.9, For partition Mode 0, Mode 1 the triangles have sample with specified position set by partition.)] 
See details analysis and motivation of claim 2

Regarding Claims 14-19: Please see the analysis of claims 2-7

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of LiBin.

Regarding claim 8. Li does not explicitly show adding a hash-based motion vector (MV) as a starting point during a MV estimation technique

However, in the same/related field of endeavor, LiBin teaches adding a hash-based motion vector (MV) as a starting point during a MV estimation technique [(LiBin page 2; first five lines)] .
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because the techniques enhance the motion search by minimizing cost.  

LiBin additionally teaches with respect to claim 9. The method of claim 8, wherein the hash-based MV is checked for a best start point initialization in an integral motion estimation [(LiBin page 2 the part from section 2 )] .

LiBin additionally teaches with respect to claim 10. The method of claim 8, wherein a fractional motion estimation operation is skipped due to a determination that the hash-based MV exists. [(LiBin fraction pixel motion estimation is skipped, page 2 the part from section 2)] 

LiBin additionally teaches with respect to claim 11. The method of claim 1, wherein the conversion includes encoding the current block into the bitstream [(para 92, Fig.5a)] 

LiBin additionally teaches with respect to claim 12. The method of claim 1, wherein the conversion includes decoding the current block from the bitstream[(para 114, Fig.7)] 


Comments on double patenting
Co-pending applications 17/360868, 17/360902 have related claims. The instant claims are not currently obvious over the co-pending claim. However future amendments to claims in different applications may subject to double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	

	/MOHAMMED S RAHAMAN/            Primary Examiner, Art Unit 2426